Citation Nr: 0202112	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  95-37 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a left 
ankle injury to include degenerative joint disease.

2.  Service connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and Dr. J. A. Juarbe


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to December 
1969.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1995 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for residuals of a left ankle sprain 
was denied in a February 1971 rating decision.  The appellant 
did not appeal.

2.  The evidence submitted in support of the petition does 
not bear directly and substantially on the matter and which 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The weight of the competent, persuasive medical evidence 
is against a finding that a diagnosis of post-traumatic 
stress disorder made in accordance with 38 C.F.R. § 4.125(a) 
(conforming with DSM-IV or supported by the findings on the 
examination report) has been presented.



CONCLUSIONS OF LAW

1.  The February 1971 rating decision denying service 
connection for residuals of a left ankle injury is final.  
New and material evidence sufficient to reopen the claim has 
not been received.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 
(2001).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.304(f), 
4.125 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and material evidence.

Service connection for residuals of a left ankle sprain was 
denied in a February 1971 rating decision after the appellant 
failed to report for two scheduled VA examinations.  See 
38 C.F.R. § 3.655 (2001).  The appellant did not perfect an 
appeal from this rating decision.  A determination on a claim 
by the agency of original jurisdiction of which the claimant 
is properly notified is final if an appeal is not perfected 
as prescribed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  The February 1971 rating decision is 
final.  

In order to reopen a previously denied claim, a petitioner 
must present new and material evidence under 38 C.F.R. 
§ 3.156 (a) (2001).  New and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration.  It is neither 
cumulative nor redundant and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

(The Board notes that there have been changes to the 
regulations regarding new and material evidence contained in 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.156(a)), but these are effective prospectively 
for claims filed on or after August 29, 2001, and are 
therefore not applicable in this case.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991)).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 (b) has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

-Left ankle

The evidence before the RO at the time of the 1971 rating 
decision consisted of the following:

The appellant had claimed that he injured his left ankle in 
service and that he had residual disability in the left ankle 
that was attributable to the inservice injury.

A pre-induction examination administered in April 1968 
documented a normal condition of the lower extremities and 
feet.  The appellant went to Vietnam in October 1968.  In an 
undated note, the appellant was seen after 2.5 months in 
country complaining of pain in his left ankle.  He reported 
that a trailer jack had injured his left foot.  There was 
marked swelling.  X-ray examination had revealed no fracture.  
He felt better the next day but was unable to put weight on 
the foot.  He was admitted overnight to the ward.  A 
contusion and sprain of the left ankle was diagnosed.  On 
January 26 (no year) the appellant was discharged in a cast 
to return to his unit.  On a field medical card dated in 
March 1969, he was seen for follow-up of a sprained left 
ankle.  The ankle was pronounced "O.K." and he was returned 
to full duty.  His separation examination report dated in 
December 1969 documented a normal condition of the lower 
extremities and feet.  He denied foot trouble, arthritis, 
bone/joint/other deformity, or lameness.

After the appellant failed to report for two scheduled VA 
examinations, service connection for residuals of the left 
ankle sprain was denied in February 1971 on the basis that 
there was no evidence of current residual disability relative 
to the inservice left ankle sprain.

The evidence submitted in support of the petition to reopen 
the claim for service connection for residuals of a left 
ankle injury consisted of the following:

A VA examination was conducted in July 1993.  The appellant 
reported a left leg fracture in service and pain since.  On 
physical examination there was limited range of motion due to 
pain at eversion in the left ankle to 15 degrees and also in 
the right ankle to 5 degree.  There was shortening of the 
Achilles tendon and crepitance during range of motion of the 
ankle.  X-ray examination was performed on the right ankle 
and the clinical history indicated a right ankle fracture in 
1969.  Degenerative joint disease of the ankle joint was 
diagnosed.

The appellant underwent an evaluation at the VA Medical 
Center in July 1994 for complaints of left ankle pain.  He 
reported ankle trauma in 1969.  Ever since that time he had 
discomfort in the left ankle and it had gotten worse in the 
last 1.5 years.  He had pain after walking long distances and 
episodes of instability.  On physical examination, the left 
ankle was not swollen or red.  There was mild tenderness to 
palpation and on full supination and pronation of the foot.

VA Medical Center records dated in November 1995 documented 
the appellant's report of right ankle trauma in service.  The 
appellant submitted testimony to the RO in February 1996.  
The appellant testified that he had complained about problems 
with his left ankle at the time of separation and had thought 
that it had been written down.  

VA Medical Center records dated in November 1998 documented 
the appellant's complaint of bilateral ankle pain.  Mild 
degenerative joint disease was diagnosed.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the prior denial.  Service connection for 
residuals of the left ankle sprain was previously denied in 
the absence of current left ankle disability that was 
attributable to an inservice injury.  The evidence had 
established that the inservice injury was acute and had 
resolved without residual disability.  The evidence submitted 
in support of the petition to reopen the claim consists of 
remote post-service evidence of left ankle disability that is 
not attributed by competent medical opinion to service.  
While the evidence is new in that it was not previously 
submitted, the additional evidence is not material.  The 
evidence submitted fails to show that the appellant's current 
complaints or diagnosed disorders involving his left ankle 
had their onset in service or are otherwise attributable to 
service.  Specifically, the clinical evidence received with 
respect to the appellant's left ankle addresses the 
appellant's condition only in the context of current 
evaluation and treatment and does not contain any showing or 
opinion that any pertinent complaints or findings with 
respect to the appellant's left ankle are related to service 
or to any incident of service origin.  Furthermore, the 
evidence fails to even suggest any relationship to service in 
light of evidence of simultaneous degenerative joint disease 
in the right ankle and the inconsistent assertions of left 
versus right leg or ankle injury and problems.

In addition, while the appellant's testimony and statements 
are probative of his clinical history and symptomatology, 
they are not competent or credible evidence of medical 
causation or the etiology of a current disability.  Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  To the extent, 
moreover, that hearing testimony restates contentions already 
on file, it is cumulative and does not constitute new and 
material evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

The Board therefore finds that the evidence submitted since 
the February 1971 rating action is either cumulative of 
evidence already on file or is not of such significance that, 
by itself, or in connection with the evidence previously 
assembled, it must be considered in order to fairly decide 
the merits of the appellant's claims.  Thus, there is no 
additional evidence that is both new and material, and the 
claim of entitlement to service connection for residuals of a 
left ankle injury is not reopened.

Accordingly, we do not proceed to an evaluation of whether 
the duty to assist has been met or an evaluation of the 
merits of the claim.  VA is obligated to advise a claimant of 
the kind of evidence needed to reopen a previously denied 
claim, see Graves v. Brown, 8 Vet. App. 522 (1996), and this 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  We 
have also considered whether any additional duties are owed 
under the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. § 5103A (West Supp. 2001); 38 
C.F.R. § 3.159(c) (2001).  Here, VA adequately fulfilled its 
obligation with the issuance of the multiple rating 
decisions, Statement of the Case and Supplemental Statements 
of the Case which provided the law and regulations pertaining 
to new and material evidence.  In this respect, it is not 
shown that the appellant has put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could reopen his claim on the basis of new and 
material evidence, notwithstanding the fact that he has been 
provided opportunities to do the same.  Rather, as recently 
as May 2001 the appellant was advised regarding the 
provisions of the VCAA and offered another opportunity to 
submit evidence.  His representative's response was that 
there is no additional evidence to submit.  Thus, no 
additional development action is warranted.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Service connection for post-traumatic stress disorder 

Service connection for a nervous condition not otherwise 
specified was denied in a February 1971 rating decision after 
the appellant filed a claim but failed to report for two 
scheduled VA examinations.  The appellant filed a claim for 
service connection for post-traumatic stress disorder in 
December 1992.  The RO issued a stressor development letter 
in January 1993, to which the appellant did not respond.  
Service connection for post-traumatic stress disorder was 
denied in a July 1993 rating decision.  The appellant 
submitted additional evidence and a request for 
reconsideration by the RO.  This appeal stems from a June 
1995 rating decision that denied service connection for post-
traumatic stress disorder.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2001); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed inservice stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001); Cohen v. Brown, 10 
Vet. App. 128 (1997). 

In the absence of any documentation of combat service, the 
combat provisions of 38 C.F.R. § 3.304(f) and 38 U.S.C.A. 
§ 1154 (West 1991) do not apply.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled for the following reasons.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620-45630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).  By virtue of the 
rating decisions issued prior to this appeal, the Statement 
of the Case and Supplemental Statements of the Case issued 
during the pendency of this appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the claim 
for service connection for post-traumatic stress disorder.  A 
letter was issued in May 2001 that outlined the provisions of 
the VCAA and specifically informed the appellant of the 
evidence necessary to substantiate his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  The appellant identified 
treatment at the VA Medical Center and by private medical 
providers and this evidence was obtained by the RO.  Social 
Security Administration records were obtained.  The appellant 
has not referenced any unobtained medical evidence that might 
aid in substantiating the claim or that might be pertinent to 
the bases of the denial of the claim.  We have considered 
whether additional efforts to substantiate any inservice 
stressors were necessary.  The record contains personnel 
records and copies of the duty officer's log.  In light of 
the fact that the preponderance of the evidence is against a 
finding of a current diagnosis of post-traumatic stress 
disorder in accordance with 38 C.F.R. § 4.125(a) (2001), 
additional efforts to verify the vague stressors put forth by 
the appellant would constitute a waste of government 
resources since these efforts would not result in the grant 
of benefits sought on appeal.

A hearing was conducted before the RO in February 1996 and 
March 1998 and a transcript associated with the claims 
folder.  At the time of the hearing, the appellant was 
informed of the evidence needed to substantiate his claim 
pursuant to 38 C.F.R. § 3.103 (2001).

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded multiple VA psychiatric examinations that included 
examinations by boards of three psychiatrists.  Therefore 
there are no further duties owed under these provisions.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(Remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service medical records documented a normal psychiatric 
evaluation at the time of the separation examination in 
December 1969.  The appellant's Verification of service DD 
Form 214 and service personnel records documented service in 
the Republic of Vietnam.  They fail to reflect combat service 
or injury.  There is a document on file entitled "Vietnam 
Combat Certificate" that briefly describes the appellant's 
organization and its service in Vietnam as well as other 
theaters.

Copies of the duty officer's logs from the appellant's 
organization documented that SSgt. DeJesus received gunshot 
wounds to both upper legs in February 1969.  In March 1969 a 
2.5-ton truck was damaged in an ambush near Quan Loi.  The 
truck was in a convoy enroute to Ben Hoa.

The appellant was referred from the Veteran Center in 
November 1991 to rule-out post-traumatic stress disorder.  
Psychiatric testing in November 1991 revealed that his 
overall production was permeated by inconsistencies and 
ambivalence in his responses.  Sometimes he was able to 
respond well to a difficult item and then would give an 
incorrect response to a simple one.  This element might have 
very well been related to a demonstrated and blatantly 
psychotic process or a tendency to exaggerate symptoms.  The 
post-traumatic stress disorder trauma scale revealed a 79 
percent probability of suffering post-traumatic stress 
disorder.  However, the appellant complained about his war 
experiences but persistently failed to give direct references 
to such experiences.  While there was no doubt that the 
appellant was affected, his inconsistencies tended to make it 
difficult to precisely diagnose his condition.  Either he was 
a severely affected person with a psychotic-like condition or 
he had post-traumatic stress disorder.

VA Medical Center records included a February 1992 record 
wherein the appellant reported that he was exposed to enemy 
fire.  He remembered a combat experience in which a mortar 
blew up the head of a friend and several members of his 
company.

VA Medical Center records included multiple diagnoses of 
post-traumatic stress disorder including an inpatient 
admission in November 1992 for an acute exacerbation of post-
traumatic stress disorder.  The appellant was hospitalized 
for the first time in December 1992.  He was complaining of 
insomnia, anorexia and recurrent thoughts about Vietnam for 
the past few days.  Chronic, major post-traumatic stress 
disorder and depression with psychotic features was 
diagnosed.  

A VA examination was conducted in January 1993.  The 
appellant reported that in February 1969, his company was 
attacked by "mortal" fire, some fellow soldiers were killed 
and he was wounded on the right side of his abdomen.  
Dysthymia was diagnosed.

A private psychiatric evaluation was conducted by Rafael Cruz 
Mena, a psychiatrist, in February 1993 on behalf of the 
Social Security Disability Determination Program.  The date 
of the first signs of illness was several years prior.  Onset 
was said to be 4 years prior.  In his last job his symptoms 
were exacerbated and produced deep worry, depressed mood and 
social isolation.  The diagnosis was post-traumatic stress 
disorder with intermittent explosive disorder and paranoid 
personality.

VA Medical Center records documented that he was being 
followed in the Post Combat Trauma Clinic at the Vet Center.  
He was hospitalized in August 1993 for post-traumatic stress 
disorder and major depression with psychotic features.  

The appellant was examined by Luis A. Escabi, M.D. on behalf 
of the Social Security Disability Determination Program in 
October 1993.  The appellant complained that his condition 
began in 1969 and that what was his was from Vietnam.  At the 
completion of the psychiatric examination, post-traumatic 
stress disorder with intermittent explosive disorder was 
diagnosed.

In March 1994 the clinical coordinator of the Veteran Center 
wrote that the appellant had begun active participation in 
therapy in September 1992 for symptoms related to post-
traumatic stress disorder.

A VA Medical Center discharge summary dated in October 1994 
documented an inpatient admission for treatment of post-
traumatic stress disorder and major depression with psychotic 
features.  The appellant was termed a combat veteran who was 
admitted complaining of flashbacks, crying spells, 
irritability and anger.

A VA examination by a board of three psychiatrists was 
conducted in May 1995.  The entirety of the claims folder was 
reviewed and discussed and the examiners were familiar with 
the appellant's claim.  The appellant was said to have had 
several inconsistencies in terms of his reports.  He made 
continuous reference to the experiences that affected him 
from his tour in Vietnam but at no time gave any kind of 
details in terms of what these experiences consisted of.  He 
continuously became very evasive and superficial upon 
questioning.  He only stated that many fellow soldiers were 
killed when his company was attacked by "mortal" fire in 
February 1969.  He reported nightmares but did not know the 
content of these nightmares, only to say that his wife told 
him that he had them.  Dysthymia was diagnosed.

The appellant and his wife testified before the RO in 
February 1996.  On one occasion in service, a mortar hit the 
center of the barracks.  Woolworth or Woodworth got killed 
and the appellant was all bloody.  The appellant received a 
superficial wound during this but did not remember if he ever 
went to see a doctor.  Sgt. DeJesus was driving a truck and 
was wounded in both feet.  In the month of June his company 
was attacked by mortar shells.  While they were in a bunker 
trying to protect themselves, one of the mortars hit a 2.5-
ton trailer and both of his feet were trapped.  It took two 
hours before the attack was over and he was taken to the 
hospital and a cast was put on.  He was hurt in the right and 
the left leg and he had to use crutches.  He had a nervous 
crisis once when they were attacked in Ben Hoa.  He was 
placed under observation during that day and given 
injections.  The appellant's wife testified that she had been 
married to the appellant for 27-years.  He had nightmares but 
did not talk to anyone about them.  Before he went to Vietnam 
he was very social.  After he came back he was very irritable 
and cried all of the time.

A board of three psychiatrists was convened again in May 
1996.  Reference was made to the prior examinations and 
reports.  Dysthymia was diagnosed.  It was the unanimous 
opinion of the board that the appellant's history and 
clinical exploration did not meet the criteria for a post-
traumatic stress disorder although it had been considered 
during hospitalization and in treatment programs.  His affect 
dose did not really correspond to the mental exploration.

A Mental Impairment Evidence Report dated in August 1996 
indicated diagnoses of post-traumatic stress disorder and 
major depression single episode with mood congruent and 
psychotic features (DSM III-R).  The Axis II diagnosis was 
prescription dependence.

He was admitted to the VA Medical Center in April 1997 and 
the discharge summary documented diagnoses of delayed post-
traumatic stress disorder and major depression with psychotic 
features.

A VA examination was conducted in August 1997.  He was seen 
with his second hospital record and his history was reviewed.  
He was claiming pension benefits.  A Social and Industrial 
field survey had been conducted.  Major depression was 
diagnosed.

Jose A. Juarbe, a psychiatrist, testified before the RO in 
March 1998.  The doctor detailed his review of the evidence 
of record.  He concluded that the appellant's proper 
diagnosis was post-traumatic stress disorder.  He disagreed 
with the diagnoses rendered by any of the mental health 
professionals who concluded that the appellant suffered from 
dysthymia.  Post-traumatic stress disorder includes an 
element of depression, and the appellant's depression was 
therefore a symptom of his post-traumatic stress disorder.  
He thought more value should be placed on the opinions of the 
treating physicians at the VA Medical Center who diagnosed 
post-traumatic stress disorder versus the opinions rendered 
by the VA examiners.

A VA examination by a board of two psychiatrists was 
conducted in July 1998.  The entirety of the evidence to that 
date including Dr. Juarbe's testimony was reviewed.  The 
appellant referred that he remembered things that happened in 
Vietnam and again he was asked to mention exactly to what he 
referred.  He alleged that he was in transportation, although 
his records reflected other duties.  There was once a mortar 
attack and first he said that everybody died and he was the 
only survivor.  Then, after a while, he said that there was a 
lot of soldiers shouting, and when he was asked how they 
could shout if they were all dead, he said that they were 
wounded but none returned and he assumed they died.  Then he 
stated that he was asked to take one of the wounded to a 
hospital and that he still remembered his hands covered in 
blood and that he dreamed about this.  Chronic dysthymia and 
a dependent personality were diagnosed.

We conclude that the preponderance of the evidence is against 
the claim because the preponderance of the evidence is 
against a finding that the appellant has post-traumatic 
stress disorder diagnosed in accordance with 38 C.F.R. 
§ 4.125(a) (2001).  We have considered Dr. Juarbe's 
contention that the diagnoses rendered by the treating 
physicians should be accorded more probative value in our 
consideration, however we cannot agree.  The Court of Appeals 
for Veterans Claims has rejected a treating physician rule 
that gives the opinions of treating physicians greater weight 
in evaluating veterans claims.  Harder v. Brown, 5 Vet. App. 
183, 188 (1993).  A treating physician's role in the medical 
system is to generally accept a patient's complaints/reports 
at face value and to offer treatment.  In our review of the 
multiple volumes of evidence, there is no point where any of 
the treating physicians challenge any of the appellant's 
reports or identify any of the inconsistencies.  (For 
example, the appellant testified that DeJesus was injured in 
both feet, while the record indicates it was his upper legs.  
He reported that all were killed in a mortar attack, and then 
that they were only injured).  While we certainly do not 
dismiss the multiple diagnoses of post-traumatic stress 
disorder rendered by the treatment providers in the Post 
Combat Trauma Clinic at the Vet Center where the appellant is 
treated, their diagnoses lack the critical eye of the 
compensation and pension examiner.  Furthermore, their 
diagnoses were rendered without review of all of the 
evidence.  Therefore, they are accorded a lesser degree of 
probative value in our consideration of the claim.

The role of the compensation and pension examiner is not to 
treat, but to determine based on all of the evidence of 
record, whether the reported symptoms are consistent with 
post-traumatic stress disorder attributable to service or 
not, the question currently before the Board.  The appellant 
underwent multiple VA examinations including examinations by 
boards of psychiatrists in conference.  In their reports 
alone, are the inconsistencies in the appellant's report of 
stressors recorded.  It was their repeated and unanimous 
conclusion that although the appellant suffers from mental 
illness, it was not post-traumatic stress disorder and it was 
not attributable to inservice stressors.  Therefore, these 
opinions, based on a complete and thorough review and re-
review of the evidence, are accorded the highest degree of 
probative value in our decision.  We have considered that Dr. 
Juarbe had also reviewed the evidence of record.  However, he 
too accepted all of the appellant's reports at face value and 
failed to discuss the inconsistencies in the report of 
stressors.  Therefore, his opinion is of lesser value to the 
Board.  Faced with more probative opinions concluding that 
the appellant does not have post-traumatic stress disorder 
attributable to inservice stressors, the preponderance of the 
evidence is against the claim.



ORDER

The petition to reopen the claim for service connection for 
residuals of a left ankle injury to include degenerative 
joint disease is denied.  Service connection for post-
traumatic stress disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

